DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Gallagher (Reg. # 57,783) on 5/25/2022.

The application has been amended as follows: 
1. (Currently amended) A foldable display device, comprising a flexible display module; a bottom frame configurated for making the flexible display module in a flattened state and a folded state; two middle frames; and a connecting member, wherein the middle frames and the connecting member are disposed on the bottom frame, the two middle frames are respectively arranged on both sides of the connecting member and rotatably connected with the connecting member, and the flexible display module is disposed on the middle frame and covering the connecting member, and
wherein filter components are provided on two ends of the connecting member, and an accommodating cavity is formed among the flexible display module, the middle frames and the bottom frame communicating with an external environment through the filter components,
wherein the connecting member comprises a limit support housing, and the limit support housing comprises a first support plate and two second support plates located on both ends of the first support plate; and a slot provided on a top surface of the second support plate and recessed toward a direction of the bottom surface of the second support plate, and the filter component disposed in the slot, and
wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook.

2. (Currently Amended) The foldable display device according to claim 1, wherein the connecting member comprises hinge covers

3. (Cancelled)

4. (Currently Amended) The foldable display device according to claim [[3]]1, wherein the filter component comprises a filter mesh.

7. (Currently Amended) The foldable display device according to claim [[3]]1, wherein the filter component comprises a diaphragm type check valve.

9. (Currently Amended) The foldable display device according to claim [[3]]1, wherein ventilation holes corresponding to the filter component are provided on both sides of the slot.

10. (Currently Amended) The foldable display device according to claim [[3]]1, wherein the slot penetrates from the top surface of the second support plate to a bottom surface of the second support plate.

11. (Currently Amended) A foldable display device, comprising a flexible display module; a bottom frame configurated for making the flexible display module in a flattened state and a folded state; two middle frames; and a connecting member, wherein the middle frames and the connecting member are disposed on the bottom frame, the two middle frames are respectively arranged on both sides of the connecting member and rotatably connected with the connecting member, and the flexible display module is disposed on the middle frame and covering the connecting member, 
wherein the connecting member comprises hinge covers, a limit support housing and a rotation member, the hinge covers disposed on two ends of the limit support housing, the rotation member disposed between the hinge cover and the limit support housing, the limit support housing comprises a first support plate and two second support plates located on both ends of the first support plate; and a slot recessed toward a bottom surface direction provided on top surfaces of the two second support plate, the a filter component disposed in the slot, and an accommodating cavity formed among the flexible display module, the middle frames and the bottom frame communicating with an external environment through the filter components,
wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook.

16. (Cancelled)


Allowable Subject Matter

Claims 1-2, 4-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of features and limitations that includes wherein the connecting member comprises a limit support housing, and the limit support housing comprises a first support plate and two second support plates located on both ends of the first support plate; and a slot provided on a top surface of the second support plate and recessed toward a direction of the bottom surface of the second support plate, and the filter component disposed in the slot, and wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook.  None of the reference art of record discloses or renders obvious such a combination.
The examiner considers the following prior art references to be the closest reference art of record:
Feng (CN 109637377 A) discloses a foldable display having a flexible display module, a bottom frame configurated for positioning the flexible display module in a flattened state and a folded state, two middle frames, and a connecting member, wherein the connecting member and the middle frames are disposed on the bottom frame, the two middle frames are respectively arranged at both sides of the connecting member, and the flexible display module is disposed on the middle frame covering the connecting member, but does not disclose filter components provided on two ends of the connecting member, an accommodating cavity formed among the flexible display module, the bottom frame communicating with an external environment and a limit support housing with a first support plate and two second support plates on both ends of the of the first support plate and a slot provided in the second support plate and wherein the filter component further comprises elastic hooks corresponding to a limiting groove in the slot.
Werner (US 10,165,694 B1) discloses a display having a bottom frame and a connecting member with a filter component through which the bottom frame communicates with an external environment, but does not disclose the filter component having elastic hooks corresponding with a limiting groove.
A combination of the Feng and Werner references teaches many of the features and limitations recited within claim 1, however still fails to disclose wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook, which in combination with the other features and limitations required by the claim are deemed to be new inventive elements that have not been disclosed by any of the prior art of record.

Regarding claims 2 and 4-10, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 1, these claims are also deemed allowable.

Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of features and limitations that includes a limit support housing, the limit support housing comprises a first support plate and two second support plates located on both ends of the first support plate; and a slot recessed toward a bottom surface direction provided on top surfaces of the two second support plate, a filter component disposed in the slot, and the bottom frame communicating with an external environment through the filter components, and wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook.
The examiner considers the following prior art references to be the closest reference art of record:
Feng (CN 109637377 A) discloses a foldable display having a flexible display module, a bottom frame configurated for positioning the flexible display module in a flattened state and a folded state, two middle frames, and a connecting member, wherein the connecting member and the middle frames are disposed on the bottom frame, the two middle frames are respectively arranged at both sides of the connecting member, and the flexible display module is disposed on the middle frame covering the connecting member, but does not disclose filter components provided on two ends of the connecting member, an accommodating cavity formed among the flexible display module, the bottom frame communicating with an external environment and a limit support housing with a first support plate and two second support plates on both ends of the of the first support plate and a slot provided in the second support plate and wherein the filter component further comprises elastic hooks corresponding to a limiting groove in the slot.
Werner (US 10,165,694 B1) discloses a display having a bottom frame and a connecting member with a filter component through which the bottom frame communicates with an external environment, but does not disclose the filter component having elastic hooks corresponding with a limiting groove.
A combination of the Feng and Werner references teaches many of the features and limitations recited within claim 1, however still fails to disclose wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook, which in combination with the other features and limitations required by the claim are deemed to be new inventive elements that have not been disclosed by any of the prior art of record.

Regarding claims 12-15 and 16-18, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 11, these claims are also deemed allowable.

Regarding claim 19, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of features and limitations that includes limit support housing, the limit support housing comprises a first support plate and two second support plates located on both ends of the first support plate, a slot recessed toward a bottom surface direction provided on a top surface of the two second support plate, and a filter component disposed in the slot, wherein the filter component comprises a filter mesh and elastic hooks provided on both sides; a limiting groove is provided in the slot corresponding to the elastic hook; and the middle frames and the bottom frame communicating with an external environment through the filter components.
The examiner considers the following prior art references to be the closest reference art of record:
Feng (CN 109637377 A) discloses a foldable display having a flexible display module, a bottom frame configurated for positioning the flexible display module in a flattened state and a folded state, two middle frames, and a connecting member, wherein the connecting member and the middle frames are disposed on the bottom frame, the two middle frames are respectively arranged at both sides of the connecting member, and the flexible display module is disposed on the middle frame covering the connecting member, but does not disclose filter components provided on two ends of the connecting member, an accommodating cavity formed among the flexible display module, the bottom frame communicating with an external environment and a limit support housing with a first support plate and two second support plates on both ends of the of the first support plate and a slot provided in the second support plate and wherein the filter component further comprises elastic hooks corresponding to a limiting groove in the slot.
Werner (US 10,165,694 B1) discloses a display having a bottom frame and a connecting member with a filter component through which the bottom frame communicates with an external environment, but does not disclose the filter component having elastic hooks corresponding with a limiting groove.
A combination of the Feng and Werner references teaches many of the features and limitations recited within claim 1, however still fails to disclose wherein the filter component further comprises elastic hooks provided on both sides of the filter component, and a limiting groove is provided in the slot corresponding to the elastic hook, which in combination with the other features and limitations required by the claim are deemed to be new inventive elements that have not been disclosed by any of the prior art of record.

Regarding claim 20, as depending from, and therefore encompassing all of the features and limitations of, allowed claim 19, this claim is also deemed allowable.	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art is listed on attached form PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith DePew whose telephone number is (571)270-7725. The examiner can normally be reached M-F 4:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Keith DePew/
Examiner
Art Unit 2841



/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841